Exhibit 99.1 For Immediate Release: Contact: Peerless Systems Corporation Timothy E. Brog Chief Executive Officer 203-350-0040 Peerless Systems Announces Results for the Quarter ended April 30, 2013 Stamford, Connecticut June 13, 2013 — Peerless Systems Corporation (Nasdaq: PRLS) today reported financial results for its first fiscal quarter that ended April 30, 2013. First Quarter Results Revenues were $1,101,000 for the three months ended April 30, 2013, compared to $614,000 for the three months ended April 30, 2012. This 79.3% increase is primarily attributable to two customers who have recently exhausted their block licenses and are currently paying us on a pay-as-you-go basis. Our gross marginswere 88.4% and 91.5% for the three months ended April 30, 2013 and April 30, 2012, respectively. The decrease in gross margins was the result of more fees being paid to third parties due to a change in the product mix generating licensing revenues. Income from operations was $636,000 for the three months ended April 30, 2013, compared to $126,000 for the three months ended April 30, 2012. This 405% increase is primarily attributable to the 79.3% increase in revenue and in part to lower operating expenses. Other income (loss), net was a loss of $414,000 for the three months ended April 30, 2013 as compared to a gain of $609,000 for the three months ended April 30, 2012, due to realized losses on sales of marketable securities in the current period. Our net income for the three months ended April 30, 2013 was approximately $135,000 or $0.05 per basic share and $0.04 per diluted share, compared to a net income of approximately $446,000, or $0.13 per basic and diluted share, for the three months ended April 30, 2012. We had 2.9 million and 3.3 million weighted average shares of common stock outstanding for the three months ended April 30, 2013 and April 30, 2012, respectively. This decrease is primarily due to the repurchase by the Company of its common stock. Timothy E. Brog, Chairman and Chief Executive Officer of Peerless, said, "We are very pleased that our historical licensing business is on track with our expectations during the first quarter of fiscal 2014 and continues to generate positive cash flow.” Peerless will hold its annual meeting of stockholders on June 27, 2013. Stockholders of record on May 8, 2013 are entitled to vote at the meeting. Further information about the meeting is included in the proxy statement filed with the Securities and Exchange Commission (“SEC”) on May 7, 2013. About Peerless Systems Corporation Founded in 1982, Peerless historically licensed imaging and networking technologies to the digital document markets. Effective April 30, 2008, Peerless sold its imaging and networking technologies and certain other assets to Kyocera-Mita Corporation.Peerless retains certain rights to continue licensing these technologies to customers in the digital document markets.Peerless is seeking to maximize the value of its licensing business and is exploring various alternatives to enhance stockholder value, potentially through establishinga new venture oracquiring an existing business, as well as through other investment opportunities. Safe Harbor Statement Under the U.S. Private Securities Litigation Reform Act of 1995 Some statements included in this news release are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act, and, therefore, involve uncertainties or risks that could cause actual results to differ materially there from.These statements may contain words such as "desires," "believes," "anticipates," "plans," "expects," "intends," "estimates" or similar expressions.These statements are not guarantees of the Company's future performance and are subject to risks, uncertainties and other important factors that could cause actual performance or achievements to differ materially from those expressed or implied by these forward-looking statements.Such statements include, but are not limited to, the Company’s ability to maximize the value of its licensing business or to enhance stockholder value, potentially through establishinga new venture oracquiring an existing business, or through other investment opportunities. Additional information regarding factors that could cause results to differ materially from management's expectations is found in the section entitled "Risk Factors" in the Company's 2013 Annual Report on Form 10-Kfiled with the SEC on April 29, 2013.The Company intends that the forward-looking statements included herein be subject to the above-mentioned statutory safe harbors. Investors are cautioned not to rely on forward-looking statements.The Company disclaims any obligation to update forward-looking statements. PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED STATEMENT OF INCOME (In thousands except per share amounts) Three Months Ended April 30, Revenues $ 1,101 $ 614 Cost of revenues 128 52 Gross margin 973 562 Operating expenses 338 436 Other income (loss), net ) 609 Income before income taxes 221 735 Provision for income taxes 86 289 Net income $ 135 $ 446 Basic earnings per share $ 0.05 $ 0.13 Diluted earnings per share $ 0.04 $ 0.13 Weighted average common shares - outstanding — basic Weighted average common shares - outstanding — diluted PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED BALANCE SHEET (In thousands) April 30, 2013 January 31, 2013 ASSETS Current assets: Cash and cash equivalents $ 10,578 $ 8,866 Marketable securities 1,386 2,910 Trade accounts receivable, net 1,666 1,346 Deferred tax assets 307 495 Income tax receivable 144 231 Prepaid expenses and other current assets 72 65 Total current assets 14,153 13,913 Other assets 6 4 Total assets $ 14,159 $ 13,917 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accrued wages and compensated absences $ 70 $ 103 Accrued product licensing costs 323 315 Other current liabilities 150 143 Total current liabilities 543 561 Other liabilities Tax liabilities 278 276 Total liabilities 821 837 Stockholders’ equity: Common stock, $.001 par value, 30,000 shares authorized, 19,557 issued at April 30, 2013 and 19,588 issued at January 31, 2013 18 18 Additional paid-in capital 57,578 57,534 Retained earnings 6,761 6,626 Accumulated other comprehensive loss, net of taxes ) ) Treasury stock, 16,528 at April 30, 2013 and 16,460 at January 31, 2013 ) ) Total stockholders’ equity 13,338 13,080 Total liabilities and stockholders’ equity $ 14,159 $ 13,917
